
	

115 S2982 IS: TAA for Automation Act of 2018
U.S. Senate
2018-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2982
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2018
			Mr. Donnelly (for himself, Mr. Peters, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To make trade adjustment assistance available to workers whose jobs are eliminated through
			 automation, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the TAA for Automation Act of 2018.
		2.Eligibility of workers whose jobs are eliminated through automation for trade adjustment assistance
 (a)In generalSection 222(a)(2) of the Trade Act of 1974 (19 U.S.C. 2272(a)(2)) is amended— (1)in subparagraph (A)(iii), by striking ; or and inserting a semicolon;
 (2)in subparagraph (B)(ii), by striking the period at the end and inserting ; or; and (3)by adding at the end the following:
					
 (C)(i)there has been a shift in production of articles or supply of services by such workers’ firm from utilizing the workers to methods or systems primarily utilizing automation; and
 (ii)the shift described in clause (i) contributed importantly to such workers' separation or threat of separation..
 (b)Automation definedSection 222(c) of the Trade Act of 1974 (19 U.S.C. 2272(c)) is amended— (1)by redesignating paragraphs (1) through (4) as paragraphs (2) through (5), respectively; and
 (2)by inserting before paragraph (2), as redesignated by paragraph (1), the following:  (1)AutomationThe term automation means using technology to produce a good or service previously produced by human work..
 (c)Specification of basis for eligibilitySection 222 of the Trade Act of 1974 (19 U.S.C. 2272) is amended by adding at the end the following:
				
 (f)Specification of basis for eligibilityWhen the Secretary certifies a group of workers under this section as eligible to apply for adjustment assistance, the Secretary shall specify in the certification the basis for the eligibility of the group under subsection (a)..
 (d)Conforming amendmentsSubsections (b) and (c) of section 222 of the Trade Act of 1974 (19 U.S.C. 2272) are amended by striking subsection (a) each place it appears and inserting subparagraph (A) or (B) of subsection (a)(2).
 (e)Regulations; recommendationsNot later than 2 years after the date of the enactment of this Act, the Secretary of Labor shall— (1)prescribe regulations to carry out the amendments made by this section; and
 (2)submit to Congress a report that includes recommendations for any changes to law necessary to carry out the amendments made by this section, including any changes to section 236(a)(2)(A) of the Trade Act of 1974 (19 U.S.C. 2296(a)(2)(A)).
 (f)Effective dateThe amendments made by this section shall— (1)take effect on the date that is 2 years after the date of the enactment of this Act; and
 (2)apply with respect to petitions for certifications of eligibility filed under section 221 of the Trade Act of 1974 (19 U.S.C. 2271) on or after the date described in paragraph (1).
				3.Independent advisory commission on labor automation
 (a)EstablishmentThe Secretary of Labor shall establish an independent advisory commission on labor automation to advise the Secretary on matters relating to jobs and occupations at risk of elimination as a result of automation.
 (b)MembershipThe Secretary shall ensure that membership on the advisory commission established under subsection (a) includes individuals with expertise in labor, individuals with expertise in technology, and individuals with expertise in business.
 (c)Annual reportNot less frequently than annually, the advisory commission established under subsection (a) shall submit to the Secretary and make available to the public a report describing jobs and occupations at risk of elimination as a result of automation that includes—
 (1)an identification of the States most affected by that risk; and (2)recommendations for collaboration with State workforce agencies to identify and address that risk.
 (d)Automation definedIn this section, the term automation means using technology to produce a good or service previously produced by human work. 